Citation Nr: 0917876	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability.  

3.  Entitlement to a rating in excess of 10 percent for 
migraine headaches with intermittent right-sided face and 
upper extremity numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1978 
and January 1983 to August 1999 with four additional months.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that the most recent VA 
examinations conducted for these claims occurred in June 
2005, and the most recent medical records associated with the 
claims file date in 2004.  Due to the age of the examination 
and the April 2009 brief which suggests that the conditions 
have worsened, the Board finds that contemporaneous and 
thorough VA examinations are required.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations, and of the possible adverse 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

2.  The AMC should obtain all outstanding 
VA treatment records and should ask the 
Veteran about the existence of any 
outstanding private treatment records.  

3.  The AMC should schedule the Veteran 
for VA examinations to determine the 
current severity of his left knee 
disability, his right shoulder 
disability, and his migraine headache 
disorder.  All testing, to include range 
of motion studies, deemed necessary by 
the examiners should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiners in conjunction with the 
examinations and this fact should be 
acknowledged in the reports.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




